Citation Nr: 0728471	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  99-10 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont

THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, claimed as post-traumatic stress 
disorder (PTSD) and major depressive disorder.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
January 1952 to August 1952.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  
The case was later transferred to the RO in White River 
Junction, Vermont.  In November 2006, the veteran and his 
wife testified at a hearing before the undersigned Acting 
Veterans Law Judge using video-conferencing technology.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

At the November 2006 hearing, the veteran stated that he has 
been receiving disability benefits from the Social Security 
Administration (SSA) for many years (Hr'g. Tr., pg. 10).  VA 
has the duty to assist veterans in obtaining records in the 
custody of a Federal department or agency.  38 C.F.R. § 
3.159(c)(2) (2006); see, too, Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Because these records may be relevant 
to the claims on appeal, a remand is necessary so an attempt 
can be made to obtain them.

With regard to the veteran's claim for PTSD, he has 
identified two alleged in-service stressors.  While serving 
on the U.S.S. Franklin D. Roosevelt, he said he witnessed a 
soldier getting decapitated from an incoming aircraft.  
Shortly thereafter, he said he began having psychological 
problems and went to sick bay.  His service medical records 
(SMRs) indicate he was seen for what was believed to be a 
conversion reaction, although there is no mention of the 
alleged stressor.  Three days later, in June 1952, he was 
admitted to the Naval Hospital in Portsmouth, Virginia, where 
his diagnosis was changed to schizoid personality disorder.  
He has stated that while he was hospitalized he learned that 
one of his friends ("A.J. Garrity" or "Arthur Gravity") 
jumped overboard and presumably drowned.  There is no mention 
of either incident in his SMRs.  

At the November 2006 hearing, the veteran's wife testified 
that she received a letter from a fellow service member who 
remembered the incident when the soldier was decapitated.  
She said she believed this statement was of record, but was 
unsure.  After a thorough review of the claims file, it does 
not appear that VA has received a copy of the statement.  
Therefore, on remand, the RO should send the veteran a letter 
asking him to submit a copy of the statement.  Thereafter, 
the RO should make a determination as to whether the 
veteran's alleged stressors are verifiable.  If so, the RO 
should make an attempt to have them verified.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request that SSA furnish 
a copy of its decision awarding the 
veteran disability benefits, as well as 
copies of all medical records underlying 
that determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should send a letter to the 
veteran and request that he submit a copy 
of the statement from the fellow service 
member that was mentioned by his wife at 
the November 2006 hearing.  The statement 
allegedly refers to witnessing the 
decapitation of a soldier on the U.S.S. 
Franklin D. Roosevelt.  

3.  Thereafter, the RO should make a 
determination as to whether any of the 
claimed in-service stressors are 
verifiable.  If so, the RO should make an 
attempt to verify them through the U.S. 
Army and Joint Services Records Research 
Center (JSRRC).  This may include 
obtaining deck logs from the Modern 
Military Branch.  

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  The RO should readjudicate the 
issues of entitlement to service 
connection for diabetes mellitus and 
whether new and material evidence has been 
received to reopen a claim for service 
connection for an acquired psychiatric 
disorder, claimed as PTSD and major 
depressive disorder.  If any benefits 
sought on appeal remain denied, the RO 
must furnish to the veteran and his 
representative an appropriate supplemental 
statement of the case (SSOC) that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.
	
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 



Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

